Citation Nr: 0602527	
Decision Date: 01/27/06    Archive Date: 02/07/06

DOCKET NO.  03-330 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Boise, Idaho


THE ISSUE

Entitlement to reimbursement by the Department of Veterans 
Affairs (VA) for the cost of non-VA medical treatment from 
March 22 to 23, 2002, for left hand injury.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel







INTRODUCTION

According to information in the duplicate Medical 
Administration Service folder, the veteran served on active 
duty from May 1967 to February 1971.  Elsewhere the veteran 
asserted that he had had 21 years, 9 months, and 23 days 
total military service (active and reserve).  

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2002 determination of the VA Medical Center 
(VAMC) in Boise, Idaho.  

This case had been remanded twice-in March 2005 to provide 
the veteran a hearing before a Veterans Law Judge (VLJ) 
(which occurred in May 2005 before the undersigned VLJ), and 
in July 2005 to provide the veteran notice of the Veterans 
Claims Assistance Act of 2000 (VCAA).  



FINDING OF FACT

At the time of receiving emergency treatment at non-VA 
facility for multiple fractures of the left hand, the record 
lacks evidence that the veteran was enrolled in the VA health 
care system, or that he had been in receipt of VA medical 
services within the 24-month period preceding the furnishing 
of such emergency treatment.



CONCLUSION OF LAW

The criteria for payment or reimbursement of private medical 
expenses incurred in March 2002 have not been met.  38 
U.S.C.A. § 1725 (West 2002); 38 C.F.R. §§ 17.120, 17.1002 
(2005).



REASONS AND BASES FOR FINDING AND CONCLUSION

Application of the VCAA, 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
should be considered prior to the merits of the appeal.  

It is noted that in Manning v. Principi, 16 Vet. App. 534 
(2002), the United States Court of Appeals for Veterans 
Claims (Court) held that the VCAA did not impact an appeal 
where the law, and not the underlying facts or development of 
the facts, is dispositive in the matter.  As illustrated 
further below, the facts, or lack thereof, are undisputed in 
this case, and the only remaining issue concerns application 
of statutory law to these facts.

In the alternative, the veteran received appropriate VCAA 
notification in an August 2005 letter, which informed the 
veteran of which portion of information should be provided by 
the claimant, and which portion VA will try to obtain on the 
claimant's behalf.  The letter told the veteran the evidence 
need to substantiate and complete his claim was evidence 
tending to show that he had received VA healthcare in the 24 
months prior to non-VA hospital care.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

Also, the August 2005 letter, though provided after the 
rating decision on appeal, appropriately addressed any timing 
error.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005) 
(holding that any timing error can be cured when VA employs 
proper subsequent process).  Additionally, the veteran was 
generally advised to submit any evidence in his possession 
that pertained to the claim.   See Pelegrini, 18 Vet. App. at 
121.  Further, the veteran did not indicate, after reviewing 
a statement of the case, supplemental statement of the case, 
and VCAA notification letter, that there was additional 
outstanding and relevant evidence that the medical center 
could obtain.  

For the foregoing reasons, VA has satisfied its duties to the 
veteran under the VCAA.  

Facts

The record contains a March 22, 2002, emergency room report 
from McCall Memorial Hospital, which related that the veteran 
had inadvertently placed his left hand in the chute of a snow 
blower while it was running.  The attending physician noted 
that the veteran had no insurance and asked to be transferred 
to the VA hospital.  The assessment was compound fractures of 
the left long finger and left index finger.  An orthopedist 
reviewed the x-rays, and agreed that it was absolutely 
essential that the veteran be referred to a hand surgeon; as 
such, an on-call hand surgeon was contacted at St. Alphonsus 
Emergency Room (ER).  

An attendant report from McCall ER contained a notation that 
a VA hospital employee apparently had been contacted, and had 
reported that the veteran was not on the computer.  The note 
further stated, "would have to apply [with] DD-214 to make 
formal application for VA benefits [and] no hand surgeon 
anyway."  

A June 2002 print-out from the Boise VAMC indicated that an 
inpatient invoice from St. Alphonsus had been denied for 
payment because the veteran was not eligible for Millennium 
Bill based on having not been enrolled in the last 24 months.  

In his notice of disagreement, the veteran contended that the 
information provided by the VA hospital employee to the 
McCall ER gave the impression that had the veteran simply 
brought in a DD Form 214 he should have been covered by VA 
for the emergency situation.  Additionally, the veteran 
stated, the VA employee's statement that its medical center 
had no hand surgeon amounted to tacit approval of the 
veteran's subsequent treatment at St. Alphonsus ER.  

In his substantive appeal, the veteran further stated that he 
had had no knowledge of the Millennium Bill at the time of 
his accident.  He had shown good faith in having the McCall 
Hospital call the Boise VAMC, and that on the basis of VA's 
response, he had proceeded to St. Alphonsus.  The veteran 
further related a conversation he apparently had at a later 
date with VA employee concerning the reimbursement 
situation-the employee, according to the veteran, asserted 
that had the veteran come to the Boise VAMC the day of his 
emergency, he would have been covered.  

In a May 2005 submission, the veteran offered that the bills 
for the accident exceeded $10,000.00, and the outstanding 
portion was $3,207.00.  In November 2005, the veteran 
continued to assert that the advice he had received from the 
VA hospital had, in effect, improperly denied him coverage of 
the non-VA emergency medical expenses.

Laws and Regulations

Payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities may be 
authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-
1002.  Section 1725 was enacted as part of the Veterans 
Millennium Health Care and Benefits Act.  To be eligible for 
reimbursement under this authority the veteran has to satisfy 
all of the following conditions:

(a)	The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b)	The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such nature 
that a prudent layperson would have reasonably expected that 
delay in seeking medical attention would have been hazardous 
to life or health (this standard would be met if there were 
an emergency medical condition manifesting itself by acute 
symptoms of sufficient severity (including severe pain) that 
a prudent layperson who possesses an average knowledge of 
health and medicine could reasonably expect the absence of 
immediate medical attention to result in placing the health 
of the individual in serious jeopardy, serious impairment to 
bodily functions, or serious dysfunction of any bodily organ 
or part);

(c)	 A VA or other Federal facility/provider was not 
feasibly available and an attempt to use them beforehand 
would not have been considered reasonable by a prudent 
layperson (as an example, these conditions could be met by 
evidence establishing that a veteran was brought to a 
hospital in an ambulance and the ambulance personnel 
determined that the nearest available appropriate level of 
care was not a non-VA medical center);

(d)	 The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely transferred to a VA or 
other Federal facility (the medical emergency lasts only 
until the time the veteran becomes stabilized);

(e)	At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C.A. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f)	The veteran is financially liable to the provider of 
emergency treatment for the treatment;

(g)	The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h)	If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the veteran or provider 
against a third party for payment of such treatment; and the 
veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the veteran's liability 
to the provider; and

(i)	The veteran is not eligible for reimbursement under 38 
U.S.C.A. 1728 for the emergency treatment provided (38 
U.S.C.A. 1728 authorizes VA payment or reimbursement for 
emergency treatment to a limited group of veteran's, 
primarily those who receive emergency treatment for a 
service-connected disability).

Analysis

At the outset, the veteran does not allege nor does it appear 
that he has a service-connected disability, and accordingly, 
there is no basis to establish entitlement to reimbursement 
under 38 C.F.R. § 17.120. 

The crucial fact in this case is that at the time the 
emergency treatment was furnished for his hand injury, the 
veteran was not enrolled in the VA health care system, and, 
he had not received medical services under authority of 38 
U.S.C.A. Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment.  The preceding is a 
statutory requirement.  

Even if a VA hospital employee had given faulty information 
to the veteran, or had created an impression that the 
veteran's emergency care would be covered, neither 38 
U.S.C.A. § 1725 nor the implementing regulation, 38 C.F.R. §§ 
17.1000-1002, provides an exception to the rule that to 
qualify for reimbursement the veteran had to have received VA 
medical services within the 24-month period preceding the 
furnishing of emergency treatment, and be enrolled in the VA 
health care system.  See generally Lozano v. Derwinski, 1 
Vet. App. 184, 185 (1991) (citing Office of Personnel 
Management v. Richmond, 496 U.S. 414, 110 S.Ct. 2465, 110 
L.Ed 2d 387 (1990), for the proposition that "payments from 
the Federal Treasury are limited to those authorized by 
statute, and erroneous advice given by a Government employee 
to a benefit claimant cannot estop the Government from 
denying benefits otherwise permitted by law").  

Even if the veteran could have enrolled for the first time in 
the VA health care system for emergency care for his hand 
injury for entitlement under 38 U.S.C.A. § 1725, the record 
would still have to show receipt of VA medical services 
within the 24-month period preceding the furnishing of 
emergency treatment.  In light of the law as it stands per 
Congress' sanction, there is no entitlement to the benefit 
sought on appeal.

The claim must be denied as lacking legal merit.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to reimbursement by VA for the cost of non-VA 
medical treatment from March 22 to 23, 2002, for left hand 
injury is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


